Order filed October 4, 2016




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-16-00113-CR
                                  __________

               RUSSELL FRANCES HUERTAS, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 161st District Court
                              Ector County, Texas
                        Trial Court Cause No. B-44,756


                                     ORDER
      This appeal has become stalled due to the failure of Joel Rodriguez, the court
reporter for the 161st District Court, to prepare and file in this court the reporter’s
record. The reporter’s record was originally due on May 23, 2016. Rodriguez has
filed four requests for extensions, two of which were granted and two of which were
granted in part. We granted Rodriguez’s fourth request on August 26, 2016, and we
directed that the reporter’s record be filed on or before September 21, 2016. As of
today, Rodriguez has not filed the reporter’s record in this cause.
      By this order, Joel Rodriguez is ORDERED to file the reporter’s record
in this cause on or before 5:00 p.m. on October 20, 2016. If the reporter’s record
has not been filed by that time, Rodriguez may be required to appear in person before
the Eleventh Court of Appeals to explain the delay.




                                                      PER CURIAM


October 4, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2